 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Youngstown Osteopathic Hospital Associationand Pamela YacoubCase 8-CA-9155June 10, 1976DECISION AND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHEROn October 16, 1975, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding Thereafter, the General Counselfiled exceptions and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Labor Relations Act, as amended,the National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewithThe Administrative Law Judge found that theGeneral Counsel did not prove by a preponderanceof the evidence that Pamela Yacoub was dischargedbecause of her protected concerted activity in viola-tion of Section 8(a)(1), he dismissed the complaintThe General Counsel excepts, contending the recordis clear that Yacoub was terminated in whole or atleast in part because of her protected concerted ac-tivityWe find merit in the General Counsel's excep-tionsYacoub, a welfare billing clerk, was hired on May8, 1974 In September or October 1974 she was com-plimented on her work by Fine, Respondent's execu-tive director, and given a quality increase Beginningin January 1975, however, Yacoub by her own ad-mission fell behind in the billing of welfare accountsYacoub's dereliction did not go unnoticed, however,for as early as January 1975, employee Fabian, afterhearing complaints about Yacoub's leaving the officeand not doing her work, reported the problem toMrsMcGinnes, the office manager and Yacoub'simmediate supervisor Fabian also reported the prob-lem to Hamrock, the payroll clerk, and showed Ham-rock examples of Yacoub's failure to bill welfare ac-counts timely Hamrock, 6 weeks to 2 months beforeApril 3, 1975 1 (the date of Yacoub's discharge),brought the matter to the attention of Fine, and toldhim that approximately 500 welfare accounts had notbeen billed In spite of this serious complaint Finedid nothing about the situation for the next 2months'All dates are 1975 unless otherwise notedAt the end of March, Fine told Respondent's con-troller,Henshaw, to investigate some problems withwelfare billingHenshaw did so and found that al-though Yacoub was behind there was not an exces-sive number of unbilled accounts on her desk OnMarch 29, prior to the quarterly check of welfareaccounts made by Fine's secretary and prior to thetime when Fine allegedly decided to fire Yacoub,Henshaw called Yacoub into his office and asked herwhy she was behind in her work According to theuncontradicted evidence Henshaw did not mentiontermination, but indicated only that Fine was puttingsome pressure on him about billing problems Ya-coub explained her marital problems to Henshawand asked if Fine would accept such an explanation,Henshaw said he did not knowOn April 1, Fine's secretary found that 300-400 ofYacoub's welfare accounts had not been billed andso informed Henshaw and Fine On April 1, as aresult of this report, and not before, as erroneouslyfound by the Administrative Law Judge, Fine pur-portedly told Henshaw to fire Yacoub In spite ofFine's order, however, Yacoub was not fired on April1,but instead continued on with her work, Respon-dent provided no explanation as to why Yacoub wasnot fired on April 1 or 2 She was not fired untilmidday of April 3, after she had engaged in protectedconcerted activityOn April 3 Yacoub talked to Nancy Russell, a pro-bationary employee, who had just been dischargedYacoub then complained about Russell's dischargeto Union President Donatella who told her that nei-ther he nor the Union could do anything for Russellbecause she was a probationary employee Yacoubthen returned to her desk and drafted a petition pro-testingRussell's dischargeYacoub signed it, andpresented it to Donatella who expressed agreementwith it, but declined to sign it "at the top" because hedid not want Respondent to think it was union-spon-soredDonatella then called Theresa Shaffer, a uniongrievancerepresentative,and told her aboutYacoub's petition Shaffer told her supervisor, Krus-kall, about the petition in Fine's presence Fine stipu-lated on the record that he was aware of Yacoub'spetition, and that he told Henshaw about it At orabout 2 p in on April 3, 1975, less than 1 hour afterFine learned of the petition, Henshaw called Yacoubto his office and terminated her When Yacoub askedwhy, Henshaw replied that "we have already dis-cussed your being behind in your work," and added"besides we heard you circulated a petition, andthat's against the Union contract "TheAdministrativeLaw Judge found thatYacoub's drafting of and attempting to circulate the224 NLRB No 69 THE YOUNGSTOWN OSTEOPATHIC HOSPITAL ASSOC575petition on behalf of Russell was protected and con-certed within the meaning of Section 7 He furtherfound that her activities were not only known to Re-spondent but were interjected by Henshaw atYacoub's termination interview on April 3 Nonethe-less, the Administrative Law Judge rejected the Gen-eralCounsel'scontention that the mention of theprotected activity during the termination interview,plus the timing of the discharge and absence of priorwarnings,support an 8(a)(1) discharge finding Rath-er, he found that Yacoub was discharged for cause,relying in part on events which occurred after herdischargeHe relied on the fact that the petition was notmentioned during theApril4 meeting of the Union'sjob security committee with Fine and Henshawwhich was convened to discuss Yacoub'sdischargeHe further noted that Yacoub expressed no surpriseat Fine's explanation of her discharge and admittedshe had been lax in her work But we are not con-vinced that these facts really bear on why Yacoubwas fired, the issue hereinWe would not expectFine, an attorney,to admit he fired Yacoub either inwhole or in part for circulating the petition In addi-tion,the scope or subject matter of the posttermina-tion discussion was established by Fine and it is,therefore, not surprising that the subject of the peti-tion was not discussedThatYacoub admitted shehad been lax in her work is likewise not determina-tive, she had so admitted to Henshaw on March 29The question is whether her laxity was, without more,the reason for her dischargeIn answer to the General Counsel's contention thatthe lack of any prior warning to Yacoub supports theconclusion that the Respondent's asserted reason forthe discharge was a pretext,the Administrative LawJudge found Yacoub was warned on March 29, andthat she clearly anticipated discharge from that dateIn fact,the record does not support this finding Asearly as the beginning of February complaints weremade to Fine concerning Yacoub's performance, yetno action was taken against her The first discussionof her situation occurred on March 29, and no men-tion of discharge was made Contrary to the Admin-istrative Law Judge's finding,Henshaw did not fullyknow "the results of Yacoub'sperformance," whenhe talked to her on March 29, for Fine's secretaryhad not made her quarterly check of welfare ac-countsMoreover,even had this information beenknown by Henshaw on March 29, we fail to see whatdifference it would have made inasmuch as the sameinformation(that Yacoub was 500 accounts behind)had been given to Fine 2 months earlier by Ham-rock,and no action taken Why did a situation thatFine had been informed existed at least 6 weeks to 2months before Yacoub's discharge suddenly becomeso criticalAnd, if Yacoub's work deficiencies weresuddenly soserious asto require terminating hermidday in the middle of a pay period, why was Re-spondent willing to reinstate her only 2 weeks afterher termination 9 2In summary, Fine knew that Yacoub was 400-500accounts behind at least 6 weeks before her dis-charge, he did nothing He did not order an investi-gation at that time Yacoub was not given a warningor even spoken to by anyoneinmanagement untilabout 2 months later If the matterwas as critical asRespondent contends, why did Fine wait 6 or moreweeks to investigate? Respondent submitted no ex-planationOn March 29, Henshaw finally asked Yacoubabout her work, but did not warn her that she facedterminationHe, in effect, asked her why she wasbehind On April 1, after Fine and Henshaw wereinformed by Fine's secretary that Yacoub was 300-400 accounts behind, information which had beenreported to Fine as much as 6 to 8 weeks earlier, FinetoldHenshaw to terminate Yacoub In spite of thisorder Henshaw did not terminate her on April 1 or 2Rather he waited until 2 p in on April 3, 1 hour afterhe and Fine learned of her petition activityMostsignificantly, as found by the Administrative LawJudge, Yacoub was told at the time of terminationthat she was being terminated partly because she hadcirculated the petition-"Besides we heard you werecirculating a petition"Under Board precedent if part of the reason forterminating an employee is unlawful, the dischargeviolates the Act As the Board and the courts have sooften indicated, the issue is not whether there existedgrounds for discharge apart from union or protectedconcerted activitiesThat the employer has amplereason for discharging an employee is of no momentAn employer may discharge an employee for anyreason, good or bad, so long as it is not for union orprotected concerted activity Even if the discharge isbased on other reasons as well, if the discharge ispartly in reprisal for protected concerted activity, it isunlawful Since this was indeed the case with Ya-coub,we find her discharge violative of Section8(a)(1)THE REMEDYHaving found that Respondent has violated Sec-tion 8(a)(1) by terminating Pamela Yacoub, we shallorder that it cease and desist therefrom and take cer-2Respondents offer to reinstate Yacoub was conditioned on her accept-ing a 3-month probationary pe-iod, such a conditional offer does not tollbackpay 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDtam affirmative action to remedy the unfair laborpractice and effectuate the policies of the Act Specif-ically,we shall order that Respondentoffer PamelaYacoub immediate and full reinstatement to her for-mer position or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice toher seniority or other rights and privilegesWe shallalso order that Respondent make Pamela Yacoubwhole for any loss ofearningsshe may have sufferedby payment to her of the amount she normally wouldhave earned as wages from April 3, 1975, to the dateof an offer of reinstatement,less netearnings Back-pay shall be computed on a quarterly basis in themanner setforth in FW Woolworth Company,90NLRB 289 (1950), and shall include the payment ofinterestat the rate of 6 percent per annum to becomputed in the manner set forth inIsis Plumbing &Heating Co,138 NLRB 716 (1962)CONCLUSIONS OF LAW1Respondent,TheYoungstownOsteopathicHospitalAssociation, is an employer within themeaning of Section 2(2) of the Act, and is engaged incommerce within the meaning of Section 2(6) and (7)of the Act2By discharging Pamela Yacoub for engaging inprotected concerted activity, Respondent has violat-ed Section 8(a)(1) of the Act3The aforesaid unfair labor practice is an unfairlabor practice within the meaning of Section 8(a)(1)of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,The Youngstown Osteopathic Hospital Association,Youngstown, Ohio, its officers, agents, successors,and assigns, shall1Cease and desist from(a) Interfering with, restraining, or coercing em-ployees by discharging employees for engaging in theprotected concerted activity of drafting and circulat-ing a petition protesting another employee's dis-charge(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, as amended2Take the following affirmative action designedto effectuate the policies of the Act(a)Offer Pamela Yacoub immediate and full rein-statement to her former position or, if that position isno longer available, to a substantially equivalent po-sitionwithout prejudice to her seniority or otherrights and privileges, and make her whole for anyloss of earnings she may have suffered as a resultof her discharge by Respondent in the manner setforth in the section of this Decision entitled "TheRemedy "(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order(c)Post at its place of business at Youngstown,Ohio, copies of the attached notice marked "Appen-dix " 3 Copies of said notice, on forms provided bythe Regional Director for Region 8, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material(d)Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in whichall sideshad the opportunityto present their evidence, the National Labor Rela-tions Board has found that we have violated the lawand has ordered us to post this noticeWE WILL NOT interfere with, restrain, or coerceour employees by discharging them for engagingin the protected concerted activity of draftingand circulating a petition protesting the dis-charge of a fellow employeeWE WILL offer Pamela Yacoub reinstatementto her former position or, if that position is nolonger available, to a substantially equivalentposition without prejudice to her seniority orother rights and privileges THE YOUNGSTOWN OSTEOPATHIC HOSPITAL ASSOC577WE WILL make Pamela Yacoub whole for anyloss of earnings she may have suffered as a re-sult of our unlawful action against herWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them by Section 7of the National Labor Relations Act, as amend-edTHE YOUNGSTOWN OSTEOPATHIC HOSPITALASSOCIATIONDECISIONSTATEMENT OF THE CASEEUGENE GEORGE GoSLEE, Administrative Law Judge Thiscase came on to be heard before me on August 28, 1975, atYoungstown, Ohio, upon a complaint issued by the Gener-al Counsel of the National Labor Relations Board I and ananswer filed by Youngstown Osteopathic Hospital Associ-ation, hereinafter sometimes called the Respondent Theissues raised by the pleadings relate to whether or not theRespondent violated Section 8(a)(1) of the Act by dis-charging Pamela Yacoub because of her protected concert-ed activitiesUpon the entire record in this proceeding, and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following 2FINDINGS OF FACT AND CONCLUSIONSIJURISDICTIONThe complaint alleges, the answer admits, and I find that(1)theRespondent operates a nonprofit hospital atYoungstown, Ohio, (2) its gross revenues and purchases ofgoods in interstate commerce are sufficient to satisfy thestandards for the assertion of jurisdiction, and (3) the Re-spondent is an employer within the meaning of Section2(2) of the Act, and engaged in commerce within the mean-ing of Section 2(6) and (7) of the ActIITHE UNFAIR LABOR PRACTICES ALLEGEDPamela Yacoub was first employed by the Respondenton May 8, 1974, as a welfare billing clerk in the insurancedepartment In the course of her duties Yacoub handledbilling and correspondence for State and local welfare pa-tients, as well as Bureau of Workmen's Compensation andsome social agency accounts During the initial stages ofher employment, Yacoub's job performance was more thansatisfactory, she was complimented on her work by Ray-1The complaint in this proceeding was issued on June 13 1975 upon acharge filed on May 2 1975, and duly served on the Respondent on May 719752 Counsel for the General Counsel and counsel for the Respondent exer-cised the opportunity for oral argument, and both waived briefsmond Fine, the Respondent's executive director, and inSeptember or October 1974, Yacoub was given a qualityincrease in compensation The record also reflects, howev-er, that during the later period of her employment therewas a substantial deterioration in Yacoub's job perfor-mance, and that she dropped far behind in billing welfareaccountsJean Fabian, an insurance clerk, credibly testified thatafter January 1, 1975, some of the employees in the insur-ance department complained that Yacoub was leaving theoffice and not doing her work Fabian reported the prob-lem to Mrs McGinnis, the office manager and Yacoub'simmediate supervisor Fabian also reported the problem toMary Helen Hamrock, the payroll clerk, and showed Ham-rock examples of Yacoub's failure to timely bill welfareaccounts In the period of 6 weeks to 2 months prior toApril 3, 1975,3 Hamrock brought the matter to the atten-tion of Executive Director Fine, explaining Fabian's com-plaints and informing Fine that approximately 500 welfareaccounts had not been billedItwas Fine's practice to have his secretary check thewelfare accounts during the course of each month Some-time late in March Fine told the Respondent's controller,James Henshaw, that there were some problems with wel-fare billing, and asked Henshaw to investigate Henshaw'simmediate inquiry revealed no excessive number of un-billed accounts on Yacoub's desk, but after Fine's secre-tary pulled the account cards, Henshaw looked further intothe matter and found 300-400 accounts that had not beenbilledHenshaw reported his findings to Fine shortly be-foreApril 1, and Fine instructed Henshaw to terminateYacoubAbout March 29, Henshaw called Yacoub to his officeand asked why she was behind in her work Henshaw ex-plained that Fine was putting some pressure on him aboutthe billing problems and he had to have information toprovide Fine with the reasons Yacoub replied that, as shehad told Henshaw before, she was having trouble with hermarriage, that she was contemplating divorce, but wasplanning to quit her employment and leave Youngstown ifshe did not proceed with a divorce Yacoub also askedHenshaw if he thought these reasons would be acceptableto Fine, and Henshaw stated that he did not knowDuring the lunch hour on April 3, Yacoub met employeeNancy Russell, who informed her that she had been dis-charged because she was not learning her job fast enoughas a typist in the medical records department Later on thesame day, Yacoub contacted Joseph Donatella, presidentof the Union which represents some of the Respondent'semployees, including office and clerical employees Ya-coub explained the Russell discharge on the grounds thatRussell had been terminated without an adequate opportu-nity to learn her job, but Donatella explained that underthe terms of the bargaining agreement, there was no possi-bility of processing a grievance for a probationary employ-eeYacoub returned to her desk and drafted a petitionprotesting the discharge of Russell on the grounds, factual-ly incorrect, that Russell had been discharged after a trialperiod of only 3 days Yacoub signed the petition and pre-3All dates hereinafter are in 1975 unless specified to the contrary 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented it to Donatella, who expressed agreement, but re-fused to sign next because he did not want the employeesto believe that the petition was sponsored by the UnionYacoub returned to her desk and without attempting toobtain further signatures, put the petition in her lunch bagAfter the conversation with Yacoub concerning the Rus-sell petition, Donatella called Theresa Shaffer, the Union'sgrievance representative for the medical records depart-ment Donatella explained that Yacoub had drafted a peti-tion for the reinstatement of Nancy Russell, and Shafferasked if it would be all right if she informed her supervisor,Delores Kruskall, about the petition Later on April 3, inthe presence of Fine, Shaffer told Delores Kruskall aboutthe petition, and Kruskall replied, "All right " Fine stipu-lated on the record in this proceeding that he was aware ofthe petition drafted by Yacoub on behalf of Russell, andhe passed the information on to HenshawAt or about 2 p in on April 3, Henshaw requested Ya-coub to come to his office, where he informed her, "Gohome, you are terminated " Yacoub expressed shock andasked why Henshaw replied, "We have already discussedyour being behind in your work," and added, "Besides, weheard that you were circulating a petition, and that'sagainst the Union contract "The foregoing findings are based upon a composite ofthe testimony of the witnesses presented by the GeneralCounsel and the Respondent, and the essential facts arenot seriously in contest After notification that her job wasin jeopardy, Yacoub drafted a petition in protest of thedischarge of Nancy Russell Yacoub's activity was bothprotected and concerted within the meaning of Section 7 ofthe Act, and her activities were known to the Respondentand interjected by Henshaw at Yacoub's termination inter-view on April 3 Although the General Counsel argues thatthis evidence, plus the timing of the discharge and the ab-sence of prior warnings to Yacoub about her job perfor-mance, supports a finding of discrimination, I find, for theadditional reasons advanced below, that Yacoub was dis-charged for causeIhave found above, based upon Yacoub's admissionsand the credited testimony of other witnesses, thatYacoub's job performance during the last several monthsof her employment was unsatisfactory, and that a decisionhad been made to discharge her before she intruded intothe matter of the discharge of Nancy Russell The findingthat the discharge was motivated by legitimate cause, notby Yacoub's protected concerted activities, is additionallysupported by events which transpired after Yacoub's dis-chargeIt is the Respondent's practice, apparently in accordwith its collective-bargaining agreement, to afford the jobsecurity committee an opportunity to hear the facts andpresent opposition in the case of the termination of anyemployee in the bargaining unit The job security commit-teemet on April 4 concerning the discharge of YacoubPresent were Yacoub, Fine, Henshaw, and several unionrepresentatives, including the grievance representativefrom the insurance department Fine explained that Ya-coub was discharged because she had fallen far behind inbilling welfare accounts and had caused the delay in collec-tion of substantial revenues due the Hospital According tothe credited testimony of both the General Counsel's andthe Respondent's witnesses, I find that Yacoub expressedno surprise at Fine's explanation for the discharge, andadmitted that she had been lax in her work Yacoub ex-plained her failure to adequately perform her job ongrounds of emotional problems resulting from difficultieswith her marriage The record also reflects that Yacoubexpressed dissatisfaction with her job, on grounds that itwas not very interesting and, because welfare had rejectedthe Hospital, she was rejecting welfare Although Yacoubinitially denied that she referred to any dislike for welfareshe admitted when recalled as a witness by the Respondentthat she stated that she was tired of welfare bullshit Therewas no mention at the job security meeting of the petitionYacoub drafted on behalf of Nancy Russell, and it was notraised by Yacoub, the Respondent, or the Union as a fac-tor in Yacoub's terminationFine did not change his decision to terminate Yacoub asa result of the meeting with the job security committee, andYacoub filed a grievance with the Union The Union's ex-ecutive committee met with Fine, he rejected the grievance,and the Union decided not to submit the matter to arbitra-tionThere is no evidence in the record that Yacoub'sgrievance alleged that the discharge was motivated in anypart by the Nancy Russell petition, and even though Dona-tellawas aware of Yacoub's activities and the contents ofHenshaw's remarks on April 3, there is no evidence thatthe petition was mentioned when the executive committeemet with Fine on the grievanceAfter the Union's decision not to proceed to arbitration,Donatella approached Fine and asked for reconsiderationof Yacoub's discharge Fine agreed to reconsider and metwithYacoub, Donatella, and Dora Marsco, Yacoub'sgrievance representative in the insurance department Fineasked Yacoub if she had given any thought to her job andshe replied that she believed she could come back and dothe work because her personal problems at home had beentaken care of Because the employees in the insurance de-partment had complained about Yacoub's work habits andperformance, it was agreed that Marsco would poll the em-ployees in the department to determine whether Yacoubwas welcome to return to work A majority of the employ-ees voted to accept Yacoub back in the department and, onApril 15, with Donatella present, Fine presented Yacoubwith a written offer to return to work The essentials ofFine's offer were reinstatement on a 3-month probationaryperiod effective April 16, but without backpay The writtenoffer also assured Yacoub that she would retain her senior-ity, but for reasons she did not explain at the hearing, Ya-coub rejected the offerIn addition to his other contentions, the General Coun-sel argues that Yacoub's inadequate job performance wasnot the motivating reason for her termination because ofFine's admission that it took only 2 weeks to catch up onthe unbilled welfare accounts and because Henshaw gaveYacoub a postdischarge letter of recommendation for em-ployment The General Counsel further argues that the ab-sence of evidence of any prior warning to Yacoub abouther performance supports a conclusion that Respondent'sasserted reason for the discharge is a pretext I find nomerit in these contentions THE YOUNGSTOWN OSTEOPATHIC HOSPITAL ASSOC579There is no evidence that Yacoub was warned about herjob performance at any time prior to her meeting withHenshaw on March 29 However, on the credited testimo-ny of the witnesses, and Yacoub's admissions during thecourse of the hearing, there is no doubt that she was fullyaware of the inadequacies of her performance, and the im-pact of delayed billings Yacoub was also aware that Fine'ssecretary periodically checked the welfare accounts, and asa rational human she had no reason to anticipate that hercontinued derelictions of duty could result in any courseother than the imposition of discipline On March 29, afterthe results of Yacoub's performance were fully known, shewas called in by Henshaw for an explanation, and her in-quiry as to whether Fine would accept her personal andemotional problems as a justification is a clear indicationthat she anticipated terminationFine stipulated at the hearing that he had stated in anaffidavit given to the General Counsel that it required 2weeks to catch up on the unbilled welfare accounts RoseRothbauer, who took over Yacoub's job after the termina-tion, testified that she spent approximately 2 weeks to put adent in the backlog, and 6 weeks to fully catch up Roth-bauer actually performed the work, and in the absence ofmy reason to discredit her testimony, this is the best evi-dence of the state of Yacoub's accountsMoreover, a con-trary finding would not support the General Counsel's con-tention By her own admission, some of Yacoub's unbilledwelfare accounts dated back 3 to 4 or more months, andthe shorter the time required to make up the backlog, thegreater the weight of the evidence that Yacoub was derelictin her dutiesThe record does reveal that on May 6, Henshaw gaveYacoub a letter addressed to "Whom It May Concern,"recommending her for employment Henshaw admittedthat he volunteered to give Yacoub the recommendationout of personal concern that she was the sole breadwinnerfor her family Henshaw also admitted that he was given areprimand by Fine for imposing on another employer anemployee who had been discharged for failure to performher duties Balanced against the Respondent's subsequentoffer to reinstate Yacoub if she expressed the willingness toperform her work, Henshaw's letter of recommendation es-tablishes nothing more than an act of personal kindness inrecognition of the personal and emotional problems whichcontributed to Yacoub's inadequacies on the jobIn summary, I find and conclude that the General Coun-sel has not proved by a preponderance of the evidence thatYacoub was discharged because of her concerted protectedactivities In arriving at this conclusion, I have consideredthe timing of the discharge, the Respondent's knowledge ofYacoub's petition on behalf of Nancy Russell, andHenshaw's acknowledgment of the petition at the termina-tion interview Balanced against this evidence is uncontra-dicted evidence that Fine had determined and ordered thedischarge of Yacoub before she undertook the petition,and the evidence that Fine's decision to discharge Yacoubwas supported by substantial cause I have also consideredthe postdischarge events, and the complete absence of evi-dence that either Yacoub or the union representatives con-tended or sought to establish in thejob security committeeproceedings, the grievance proceedings, or the proceedingsleading to Fine's offer of reinstatement, that her dischargewas motivated by any reason or consideration other thanthose asserted by the Hospital In addition, Fine agreed totheUnion's request for reconsideration, and his offer toreturn Yacoub to her position was conditioned solely uponher expression of willingness to properly perform her job,with no mention of any extraneous considerationsCONCLUSIONS OF LAW1The Respondent, the Youngstown Osteopathic Hos-pitalAssociation, is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act2The General Counsel has not proved that the Respon-dent has violated the Act in any respect[Recommended Order for dismissal omitted from publi-cation ]